DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claim 12 objected to because of the following informalities:  
Lines 5-6, which read “...at a third level distance from the first level which third level distance…” should read “…at a third level distance from the first level, in which the third level distance…” 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 10- 14 are rejected under 35 U.S.C. 103 as being unpatentable over Faircloth et al (US-3913758-A) in view of Ambrosi (US-20200236883-A1). 
	Regarding claim 1, Faircloth et al discloses a method for moving a plant growing container, the method using:
	a cultivation track (20) for supporting and moving the plant growing container (12) at a first level over the cultivation track along a first direction (X), the cultivation track comprising a first end (45),
	a conveying track (24) for conveying the plant growing container along a second direction (Y) transverse to the first direction (X), wherein the first end of the cultivation track is located next to the conveying track (see figures 1-3),
	a support surface (21) arranged next to the first end of the cultivation track for receiving the plant growing container from the cultivation track on the support surface and moving said plant growing container onto the conveying track,
	a guide assembly comprising a guide (10) for guiding the plant growing container onto the conveying track, wherein the guide is located at the first end of the cultivation track next to the conveying track;
	and the method comprising the steps of:
moving the plant growing container at the first level along the first direction (X) from the first end of the cultivation track onto the lift support surface adjacent to the first end of the cultivation track (column 4, lines 12-60)
Faircloth et al does not disclose:
that the conveying track conveys the plant growing container at a second level lower than the first level;
that the support surface is a lift comprising a lift actuator for driving the support surface for moving the plant growing container between the first and the second level, and lowering said plant growing container onto the conveying track;
that the guide assembly is at a level in between the first level and the second level;
wherein the method comprises the steps of:
lowering the plant growing container from the first level to the second level onto the conveying track;
wherein the guide being movable to a third level higher than the first level; and 
the method further comprising a step of:
guiding of the plant growing container by means of moving the guide from a level in between the first level and the second level to the third level subsequent to step a).
Ambrosi teaches a method for moving a plant growing container, the method using a conveying track (85) that conveys a plant growing container (32) at a second level lower than a first level (pages 4-5, [0096]-[0097]; page 2, [0046]), comprising a lift (33) with a lift support surface (33’) comprising a lift actuator (page 3, [0053]) for driving the support surface for moving the plant growing container between a first and the second level, and lowering said plat growing container onto the conveying track page 2, [0046]; page 4, [0078]; pages 4-5, [0096]-[0097]), and a guide assembly (33 + 33’), wherein the method comprises steps of: 
moving the plant growing container at a first level along a first direction (X) from a first end of a cultivation track onto the lift support surface adjacent to the first end of the cultivation track (figures 5-6; page 3, [0069]; page 4, [0081]);
lowering the plant growing container from the first level to the second level onto the conveying track (page 2, [0046]; page 4, [0078]; pages 4-5, [0096]-[0097]);
wherein the guide being movable to a third level higher than the first level (pages 4-5, [0096]-[0097]);
the method further comprising a step of:
guiding of the plant growing container by means of moving the guide from a level in between the first level and the second level to the third level subsequent to step a) (page 2, [0039]; page 2, [0046]; pages 4-5, [0096]-[0097]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Faircloth et al with the lift for moving a plant growing container between first, second, and third levels as disclosed by Ambrosi for the benefit of providing traceability and optimizing growing conditions (Ambrosi: page 3, [0061]-[00623]).
Regarding claim 2, Faircloth et al as modified above in view of Ambrosi teaches a method for moving a plant growing container, wherein step c) is carried out overlapping with or simultaneously with step b) (Ambrosi: page 2, [0039]; page 2, [0046]; page 4, [0078]; pages 4-5, [0096]-[0097]).
Regarding claim 3, Faircloth et al as modified above in view of Ambrosi teaches a method for moving a plant growing container, wherein step b) and step c) are carried out simultaneously driven by Ambrosi: page 2, [0029]; page 2, [0046]; page 4, [0078]; pages 4-5, [0096]-[0097]). 
Regarding claim 6, Faircloth et al discloses a transport system for conveying a plant growing container comprising: 
	a cultivation track (20) for supporting and moving the plant growing container (12) at a first level over the cultivation track along a first direction (X), the cultivation track comprising a first end (45),
	a conveying track (24) for conveying the plant growing container along a second direction (Y) transverse to the first direction (X), wherein the first end of the cultivation track is located next to the conveying track (see figures 1-3),
	a support surface (21) arranged next to the first end of the cultivation track for receiving the plant growing container from the cultivation track on the support surface and moving said plant growing container onto the conveying track, and
	a guide assembly comprising a guide (10) for guiding the plant growing container onto the conveying track, wherein the guide is located at the first end of the cultivation track next to the conveying track.
	Faircloth et al does not disclose:
that the conveying track conveys the plant growing container at a second level lower than the first level;
that the support surface is a lift comprising a lift actuator for driving the support surface for moving the plant growing container between the first and the second level, and lowering said plant growing container onto the conveying track;
that the guide assembly is at a level in between the first level and the second level;
wherein the guide being movable to a third level higher than the first level.
85) that conveys a plant growing container (32) at a second level lower than a first level (pages 4-5, [0096]-[0097]; page 2, [0046]), comprising a lift (33) with a lift support surface (33’) comprising a lift actuator (page 3, [0053]) for driving the support surface for moving the plant growing container between a first and the second level, and lowering said plat growing container onto the conveying track (page 2, [0046]; page 4, [0078]; pages 4-5, [0096]-[0097]), and a guide assembly (33 + 33’), wherein the guide being movable to a third level higher than the first level (pages 4-5, [0096]-[0097]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Faircloth et al with the lift for moving a plant growing container between first, second, and third levels as disclosed by Ambrosi for the benefit of providing traceability and optimizing growing conditions (Ambrosi: page 3, [0061]-[00623]).
Regarding claim 7, Faircloth et al as modified above in view of Ambrosi does not disclose that the guide comprises a contact surface at a tangent with an angle alpha with the first direction (X) in between 13° – 85°, preferably 25° – 85°, more preferably between 35° – 85° , and most preferably between 45° – 85°; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the guide comprise a contact surface at a tangent with an angle alpha with the first direction in between 13° – 85°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. This would be done for the benefit of ensuring that the plants stay in place during the transition. 
claim 8, Faircloth et al as modified above in view of Ambrosi discloses a transport system wherein the guide comprises a wheel (Faircloth et al: 23) with a rotation axis parallel to the second direction (Y).
Regarding claim 10, Faircloth et al as modified above in view of Ambrosi discloses a transport system wherein the guide is mechanically coupled to the lift actuator (Ambrosi: page 4, [0078]).
Regarding claim 11, Faircloth et al as modified above in view of Ambrosi discloses a transport system wherein the third level is at a third level distance from the first level, wherein the third level distance is less than a height of plant growing containers to be transported minus a second level distance between the first and second level (Ambrosi: page 2, [0046]; wherein the third level can be at any height). 
Regarding claim 12, Faircloth et al as modified above in view of Ambrosi discloses a transport system wherein the guide assembly comprises a blocking abutment (Faircloth et al: 33) (Faircloth et al: column 3, lines 23-47) with a blocking surface facing away from the conveying track in the first direction (X), said blocking abutment at a distance from the guide, the blocking abutment located at the same level as the guide, and simultaneously movable with the guide, wherein the third level is at a third level distance from the first level, in which the third level distance is less than an upper edge distance between the first level and an upper edge of plant growing containers to be transported present at the first level (Ambrosi: page 2, [0046]; wherein the third level can be at any height).
Regarding claim 13, Faircloth et al as modified above in view of Ambrosi discloses a transport system wherein the guide assembly comprises a bias element biasing the guide and blocking abutment (Faircloth et al: 35 and 36) (Faircloth et al: column 3, lines 23-47) in position higher than the first level (as modified above in view of Ambrosi).
claim 14, Faircloth et al as modified above in view of Ambrosi discloses a transport system wherein the guide assembly is a plurality of guide assemblies spaced apart over the width of the cultivation track (Ambrosi: page 3, [0056]).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Faircloth et al (US-3913758-A) in view of Ambrosi (US-20200236883-A1), and further in view of Struijk et al (US-20190308822-A1).
Regarding claims 4 and 9, Faircloth et al as modified above in view of Ambrosi does not teach a method wherein step c) is carried out with a resilient guide or a system wherein the guide is resistant. Struijk et al teaches a guide (12) being resilient (pages 9-10, [0194]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Faircloth et al as modified above with a resilient guide as disclosed by Struijk et al for the benefit of minimizing unnecessary forces (Struijk et al: pages 9-10, [0194]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Faircloth et al (US-3913758-A) in view of Ambrosi (US-20200236883-A1), and further in view of Chang et al (KR-20100036863-A) (see attached translation for page and line references).
Regarding claim 5, Faircloth et al as modified above in view of Ambrosi does not teach that the moving of the guide in step c) is performed at a relatively high speed and the lowering of the lift support surface in step b) is performed at a relatively low speed. Chang et al teaches using a slower speed for the transfer of a plant bed (page 2, lines 66-72). It would have been obvious for one of ordinary skill in Chang et al: page 7, lines 261-265).
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Miyahara et al US-20190150375-A1, Yokota US-5355621-A, Davis et al US-4075949-A, Schuck US-4259907-A, Hirai et al WO-2013129003-A1, Gerken et al CN-109688802-A, and Jansen WO-03017750-A1. 
	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/MADELINE L DOUGLAS/Examiner, Art Unit 3644        

/MONICA L BARLOW/Primary Examiner, Art Unit 3644